PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE of NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B Supplement, dated August 21, 2015 to Prospectuses dated April 27, 2015 and April 30, 2015 This supplement should be read in conjunction with your Annuity Prospectus and should be retained for future reference.This supplement is intended to update certain information in the Annuity Prospectus you own and is not intended to be a prospectus or offer for any other Annuity that you do not own.Defined terms used herein and not otherwise defined herein shall have the meanings given to them in the Prospectuses and SAIs. We are issuing this supplement to reflect changes to the Advanced Series Trust Portfolios.Please check your Annuity Prospectus to determine which of the following Portfolio changes affect the Annuity that you own.If you would like another copy of the current Annuity Prospectus, please visit www.PrudentialAnnuities.com or call us at 1-888-PRU-2888. Accordingly, we make the following changes to your Annuity Prospectus: I. Portfolio Mergers (effective October 19, 2015) On or about October 19, 2015 and subject to shareholder approval, the following Target Portfolios will be merged to the corresponding Acquiring Portfolios as noted below.All references to the Target Portfolios in your Annuity Prospectus should be disregarded. Target Portfolio Acquiring Portfolio AST FI Pyramis Asset Allocation Portfolio AST T. Rowe Price Asset Allocation Portfolio AST Franklin Templeton Founding Funds Allocation Portfolio AST Prudential Growth Allocation Portfolio AST Franklin Templeton Founding Funds Plus Portfolio AST RCM World Trends Portfolio AST Neuberger Berman Core Bond Portfolio AST Lord Abbett Core Fixed Income Portfolio AST Neuberger Berman Mid-Cap Growth Portfolio AST Goldman Sachs Mid-Cap Growth Portfolio AST Schroders Multi-Asset World Strategies Portfolio AST Schroders Global Tactical Portfolio AST T. Rowe Price Equity Income Portfolio AST Goldman Sachs Large-Cap Value Portfolio As a result of the above Portfolio mergers, there are no changes to the “Investment Objectives” section of your Annuity Prospectus. II. Fee Waivers (effective October 19, 2015) i. The Investment Managers have contractually agreed to extend the existing waivers on the above-referenced Target Portfolios and Acquiring Portfolios through October 31, 2016.These waivers may not be terminated prior to October 31, 2016 without the prior approval of the Trust’s Board of Trustees. ii. AST Goldman Sachs Mid-Cap Growth Portfolio: Subject to shareholder approval, the Investment Managers have contractually agreed to waive 0.10% of their investment management fees through June 30, 2017.This waiver may not be terminated prior to June 30, 2017 without prior approval of the Trust’s Board of Trustees. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. GENPRODSUP1
